UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-41276


                        MARCIA R. COFFMAN,

                                              Plaintiff - Appellant,


                              VERSUS


TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION, and
                           WAYNE SCOTT,

                                             Defendants - Appellees.




           Appeal from the United States District Court
                 For the Eastern District of Texas
                           (01-CV-466)
                        November 19, 2002


Before DAVIS, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

      After reviewing the briefs and pertinent portions of the

record and hearing the arguments of counsel, we agree with the

magistrate judge that the doctrines of equitable tolling and

equitable estoppel do not save Coffman’s Title VII claims from


  *
   Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                               -1-
being time-barred.

      In her deposition, Coffman testified that she learned about

what qualifies as sexual harassment in a correctional studies

course she took in 1994.           She also learned in that course that

victims have rights in response to sexual harassment. In addition,

before the September 1996 incident, Coffman attended a mandatory

meeting at her unit on the topic of sexual harassment, and her

supervisors    discussed     the    Department’s       intolerance    of   sexual

harassment    during   staff   meetings     on    at    least   two   occasions.

Because the record reflects that Coffman had general knowledge of

her right not to be harassed on the basis of her sex, equitable

tolling does not apply in this case.1

      Furthermore, for equitable estoppel to apply, the TDCJ must

have reasonably induced Coffman to refrain from exercising her

rights.2    But Coffman testified in her deposition that nobody at

the TDCJ led her to believe that the Department’s internal equal

employment opportunity division was the same entity as the federal

EEOC.      And in response to the defendants’ motion for summary

judgment,    Coffman   did   not    go   beyond    the    allegations      in   her

pleadings and designate specific facts showing that the Department

  1
   See Clark v. Resistoflex Co., 854 F.2d 762, 768 (5th Cir. 1988)
(ADEA case); see also Coke v. Gen. Adjustment Bureau, Inc., 640
F.2d 584, 587, 594–95 (5th Cir. 1981) (en banc) (finding Title VII
and ADEA cases to be interchangeable on the issues of timeliness of
an EEOC charge and equitable tolling).
  2
   Tyler v. Union Oil Co. of Cal., 304 F.3d 379, 391 (5th Cir.
2002).

                                      -2-
intentionally delayed its investigation in this matter so that she

would miss the deadline for filing a charge of discrimination with

the EEOC.   Finally, Coffman has not shown that there is a genuine

issue for trial concerning whether Investigator Cynthia Tilley’s

alleged representation that she would “take care of everything” was

broader in scope than the Department’s internal investigation of

Coffman’s   complaint.    Consequently,   the   defendants   are   not

equitably estopped from asserting the 300-day limitations period.

                           AFFIRMED.




                                -3-